DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-17 are canceled.
	Claims 18-26 and 33-34 are rejected.
	Claims 30-31 are withdrawn.
	Claims 27-29 and 32 are objected.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second runner tube excluding a flexible section, as claimed in claim 34, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Election/Restrictions
Applicant's election with traverse of Species Q, as shown in Fig. 17, in the reply filed on February 11, 2022, is acknowledged.  The traversal is on the ground(s) that Species F, as shown in Fig. 6, Species J, as shown in Fig. 10, Species M, as shown in Fig. 13, and Species N, as shown in Fig. 14, should also be examined.  Species J, as shown in Fig. 10 and Species N, as shown in Fig. 14 will be examined since they have the same characteristics as Species Q, as shown in Fig. 17.  However, Species F, as shown in Fig. 6 and Species M, as shown in Fig. 13 will not be examined since they have mutually exclusive characteristics for each identified species.
The requirement is still deemed proper and is therefore made FINAL.
	Accordingly, claims 18-29 and 32-34 will be examined.  Claims 30-31 are withdrawn from further consideration because they are drawn to non-elected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyree, Jr. (US 5,445,196) [hereinafter Tyree].
	With respect to claim 18, Tyree discloses a filling unit 123 (funnel apparatus), as shown in Fig. 15, having: a funnel unit 125 (fluid collection member) comprising a rim, as shown in the figure below; and a central portion, as shown in the figure below; and a plurality of posts 143 (runner tubes) extending away from the fluid collection member 125, as shown in Fig. 13.

             
    PNG
    media_image1.png
    250
    597
    media_image1.png
    Greyscale
                       

	With respect to claim 22, Tyree discloses wherein the central portion of the fluid collection member 125 of the funnel apparatus 123 is of a cone shape, as shown in the figure above.

	With respect to claim 26, Tyree discloses wherein the plurality of runner tubes 143 comprises a first runner tube; a second runner tube; a third runner tube; and a fourth runner tube (see col. 11, lines 31-35); wherein the plurality of runner tubes 143 are equally spaced along a circumferential perimeter, as shown in Fig. 13.


Claim(s) 18, 20, 22, 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (US 5,819,822) [hereinafter Schneider].
	With respect to claim 18, Schneider discloses a filler tool 10 (funnel apparatus), as shown in Fig. 1, having: a housing 20 (fluid collection member) comprising a rim, as shown in Fig. 1; and a venting means 30 (central portion), as shown in Fig. 1; and a plurality of openings 24, 24’, 24’’ (runner tubes) extending away from the fluid collection member 20, as shown in Fig. 1.

	With respect to claim 20, Schneider discloses wherein the funnel apparatus 10 is made of a plastic material (see col. 4, lines 24-29).

	With respect to claim 22, Schneider discloses wherein the central portion 30 of the fluid collection member 20 of the funnel apparatus 10 is of a cone shape, as shown in Fig. 1.

	With respect to claim 23, Schneider discloses wherein a top of the cone shape is lower than a top of the rim of the fluid collection member 20 of the funnel apparatus 10, as shown in Fig. 1.

	With respect to claim 26, Schneider discloses wherein the plurality of runner tubes 24, 24’, 24’’, comprises a first runner tube; a second runner tube; a third runner tube; and a fourth runner tube, as shown in Fig. 1; wherein the plurality of runner tubes 24, 24’, 24’’, are equally spaced along a circumferential perimeter, as shown in Fig. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-21, 24, 25, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tyree (US 5,445,196).
	With respect to claims 19-21, Tyree discloses wherein each of the plurality of runner tubes 143 comprises a plurality of facets, as shown in the figure above.  Tyree lacks wherein each of the plurality of runner tubes comprises a flexible section; the funnel apparatus made of a plastic material; and the funnel apparatus made of a rubber material.  However, this would have been obvious to one of ordinary skill in the art in order to provide a durable and flexible material since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”).  

	With respect to claim 24, Tyree discloses wherein each of the plurality of runner tubes 143 comprises a proximate end connected to the fluid collection member 125, as shown in Fig. 13; and a distal end away from the fluid collection member 125, as shown in Fig. 13.  Tyree lacks wherein a diameter of the proximate end is larger than a diameter of the distal end.  However, the specific diameter claimed by applicant is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).

	With respect to claim 25, Tyree discloses wherein each of the plurality of runner tubes 143 comprises a first plurality of facets on an outer surface of each of the plurality of runner tubes 143, as shown in the figure above; and a second plurality of facets on an inner surface of each of the plurality of runner tubes 143, as shown in the figure above.  Tyree lacks each of the plurality of runner tubes having a flexible section.  However, this would have been obvious to one of ordinary skill in the art in order to provide a durable and flexible material since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”).  

	With respect to claim 33, Tyree lacks wherein the funnel apparatus is made of an elastic material with varying durometer.  However, this would have been obvious to one of ordinary skill in the art in order to provide a durable and flexible material since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”).  

	With respect to claim 34, Tyree discloses wherein the plurality of runner tubes 143 includes a first runner tube having a section including a plurality of facets, as shown in the Fig. above, and a second runner tube 143 excluding a flexible section, as shown in Fig. 13.  Tyree lacks the first runner tube having a flexible section.  However, this would have been obvious to one of ordinary skill in the art in order to provide a durable and flexible material since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”).  


Claim(s) 21 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 5,819,822).
	With respect to claim 21, Schneider lacks wherein the funnel apparatus is made of a rubber material.  However, this would have been obvious to one of ordinary skill in the art in order to provide a durable and flexible material since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”) and since Schneider suggests that the apparatus 10 may be made from other suitable materials (see col. 4, lines 24-29).

	With respect to claim 33, Schneider lacks wherein the funnel apparatus is made of an elastic material with varying durometer.  However, this would have been obvious to one of ordinary skill in the art in order to provide a durable and flexible material since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”) and since Schneider suggests that the apparatus 10 may be made from other suitable materials (see col. 4, lines 24-29).


Allowable Subject Matter
Claims 27-29 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 27 would be allowed because the prior art of record does not show or suggest a funnel apparatus wherein each of the plurality of runner tubes comprises an upper section; a flexible section; and a lower section; wherein the flexible section is between the upper section and the lower section; wherein a length of the upper section is shorter than a length of the lower section; wherein a stiffness of the flexible section is smaller than a stiffness of the upper section; and wherein the stiffness of the flexible section is smaller than a stiffness of the lower section, in combination with any remaining limitations in the claim.  Tyree and Schneider lack these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the apparatuses would not operate as intended.
Claim 28 would be allowed because the prior art of record does not show or suggest a funnel apparatus, wherein a lower section of each of the plurality of runner tubes is inserted into a respective input port hole of the plurality of input port holes, in combination with any remaining limitations in the claim.  Tyree and Schneider lack these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the apparatuses would not operate as intended.
	Claim 29 would be allowed due to its dependency on claim 28.
Claim 32 would be allowed because the prior art of record does not show or suggest a funnel apparatus wherein the funnel apparatus is characterized by a first mounting condition in which the funnel apparatus is mounted on a first filter assembly comprising a first plurality of input port holes; a lower section of each of the plurality of runner tubes is inserted into a respective input port hole of the first plurality of input port holes; and the first plurality of input port holes are equally spaced along a first circumferential perimeter; a second mounting condition in which the funnel apparatus is mounted on a second filter assembly comprising a second plurality of input port holes; a lower section of each of the plurality of runner tubes is inserted into a respective input port hole of the second plurality of input port holes; and the second plurality of input port holes are equally spaced along a second circumferential perimeter; and wherein a diameter of the first circumferential perimeter is larger than a diameter of the second circumferential perimeter, in combination with any remaining limitations in the claim.  Tyree and Schneider lack these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the apparatuses would not operate as intended.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778